COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-098-CV





GARY MANN AND 							      APPELLANTS

JEFFREY MANN	



V.



THE HONORABLE 								APPELLEES

JUDGE PHILLIP O. VICK, 

DENTON COUNTY, DENTON 

COUNTY SHERIFF’S DEPARTMENT, 

AND BENNY PARKEY	



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Gary Mann and Jeffrey Mann along with several other plaintiffs sued Judge E. Lee Gabriel along with Appellees The Honorable Judge Phillip O. Vick, Denton County, Denton County Sheriff’s Department, and Benny Parkey.  On November 24, 2009, the trial court signed a judgment dismissing all of the plaintiffs’ claims against Judge Gabriel in cause number 2008-30359-211 and severing those claims into cause number 2009-30383-211.  Approximately one month later, the trial court set aside its November 24, 2009 judgment because two plaintiffs filed verified pleadings stating that they did not receive notice of the hearing.  The trial court thereafter held another hearing on Judge Gabriel’s motion to dismiss and granted it.  

On March 30, 2010, this court received a document from appellants that was treated as a notice of appeal for both cause numbers 2008-30359-211 and 2009-30383-211.  Our clerk’s office assigned cause number 2008-30359-211 the appellate cause number 02-10-00098-CV and assigned cause number 2009-30383-211 the appellate cause number 02-10-00100-CV.  

We thereafter notified appellants that we were concerned that we might not have jurisdiction over the appeal in 02-10-00098-CV because it appeared that there was no final judgment.  We stated that unless appellants or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.  Gary did not file a response, and Jeffrey filed a response that did not provide a reasonable basis for continuing the appeal.

Because there is no final judgment or appealable order in this appeal, we dismiss the appeal numbered 02-10-00098-CV for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).

The appeal numbered 02-10-00100-CV remains pending before this court.



SUE WALKER

JUSTICE



PANEL: WALKER, MCCOY, and MEIER, JJ.



DELIVERED: June 3, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.